


Exhibit 10.7




FIRST AMENDMENT TO

STOCK PURCHASE AGREEMENT




This First Amendment (“Amendment”) to the Stock Purchase Agreement (“Agreement”)
made and entered into on March 8, 2016, by and between Visualant Incorporated, a
Nevada corporation (“Company”), and ______________, a Cayman Islands exempted
mutual fund (“Investor”) is made and entered into on August 4, 2016 (“Effective
Date”).




Recitals




A.        Pursuant to the Agreement, Investor purchased 255 shares of Series B
Redeemable Convertible Preferred Stock (“Preferred”) of Company for which
Investor paid Company $2,500,000.00, $505,000.00 in cash and the remainder by
written Promissory Note (“Note”) dated March 8, 2016 in the initial principal
amount of $1,995,000.00.




B.        A copy of the Agreement and the Note are attached hereto as Exhibit A
and Exhibit B, respectively, and incorporated by reference herein.




C.        As of the Effective Date, Investor has converted 34 Preferred and owns
221 Preferred (the “Outstanding Preferred Shares”), which are convertible into
the Company’s common stock pursuant to the terms of the Agreement.




D.        Investor has at all times fully and completely complied with all of
its obligations under the Agreement.  All calculations provided by Investor to
Company are correct and accurate in all respects.




E.        There have been multiple uncured material breaches of the Agreement by
Company including, but not limited to, Company failing to issue shares upon
conversion of the Preferred, failing to timely file its public reports, loss of
S-3 eligibility, failing to provide documents for review prior to filing, and
failing to register the required number of shares (the “Breaches”).




Agreement




In consideration of the foregoing, the receipt and adequacy of which are hereby
acknowledged, Company and Investor agree as follows:




I.         Definitions.  Capitalized terms that are not otherwise defined have
the meanings set forth in the Agreement.




II.        Payment.  As an express condition precedent to the effectiveness of
this Amendment, Company shall within 24 hours of execution of this Amendment,
time being of the essence, pay $505,000.00 (the “Payment Amount”) to Investor by
wire transfer of immediately available funds pursuant to the wire transfer
information previously provided to Company.




--------------------------------------------------------------------------------




III.      Cancellation.  Upon timely payment of the Payment Amount to Investor,
the Note, the Agreement (except as provided in Section V below), and the
transactions contemplated thereby are hereby cancelled, and shall be of no
further force or effect.  Investor shall have no further payment obligation of
any kind to Company under the Note.




IV.      Issuances.  Upon timely payment of the Payment Amount, (a) all
remaining Outstanding Preferred Shares will be cancelled and returned to the
Company’s treasury, and (b) Company and Company’s transfer agent will not be
required to issue any further Conversion Shares to Investor.  Investor shall
retain all Conversion Shares previously issued by the Company and its Transfer
Agent prior to the Effective Date.  




V.        Ratification.  Section IV.G and Section VI of the Agreement shall
remain in full force and effect, and are hereby ratified and affirmed in all
respects.  For the avoidance of doubt, the parties agree that Investor Parties
are not entitled to indemnification under Section IV.G of the Agreement for the
prior Breaches by Company.




VI.      Waivers and Releases.  Except for the obligations created by this
Amendment and Section V above, upon timely payment of the Payment Amount in
Section II above, each party hereby fully, completely, absolutely, and
unconditionally waives, releases, discharges and holds harmless the other party,
its affiliates, and each of their past and present officers, directors,
stockholders, members, managers, consultants, advisors, representatives,
employees, agents, attorneys and assigns, whether acting in their representative
or individual capacities (collectively the “Releasees”), from any and all
claims, causes of action, rights, obligations, damages, liabilities and claims
of any kind or nature whatsoever, at law and in equity, which the parties may
now own, hold, have or claim to have against each other, including without
limitation all claims in any way arising out of or relating to the Agreement,
Note, or Transaction Documents, and covenant to not institute any claim, demand,
cause of action, arbitration proceeding, or lawsuit pertaining to or arising out
of the Agreement, Note, or Transaction Documents, and release and forever
discharges each other’s Releasees from any and all claims, demands, actions,
causes of action, obligations, damages, liabilities, costs or expenses,
including attorneys’ fees and costs, of any kind or nature whatsoever, past or
present, ascertained or unascertained, regardless of whether known or unknown,
foreseen or unforeseen, suspected or unsuspected, vested or contingent, accrued
or unaccrued provided, however that the waivers and releases in this Section VI
shall not include any claims that are based on or arise out of, or relate to
this Amendment or the right to enforce or to seek relief for a breach of any
terms of this Amendment or under Section IV.G of the Agreement. The parties
knowingly and voluntarily waive any provision of law which otherwise provides
that a general release does not extend to claims which the releasor does not
know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the releasee.




VII.     Representations and Warranties.




A.        Company hereby represents and warrants to, and as applicable covenants
with, Investor as follows:




2

--------------------------------------------------------------------------------




1.         Organization and Qualification.  Company and each Subsidiary is an
entity duly incorporated or otherwise organized, validly existing and in good
standing (where such concept is applicable) under the laws of the jurisdiction
of its incorporation or organization, as applicable, with the requisite power
and authority to own and use its properties and assets and to carry on its
business as currently conducted, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.  Neither Company
nor any Subsidiary is in violation or default of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents, except as would not reasonably be expected
to result in a Material Adverse Effect.




2.         Authorization; Enforcement.  Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Amendment and otherwise to carry out its obligations
hereunder.  The execution and delivery of this Amendment by Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of Company and no further consent
or action is required by Company.  This Amendment has been, or upon delivery
will be, duly executed by Company and, when delivered in accordance with the
terms hereof, will constitute the valid and binding obligation of Company,
enforceable against Company in accordance with its terms, except (a) as limited
by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (b) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (c) insofar as indemnification and contribution provisions may be
limited by applicable law.




3.         No Conflicts.  The execution, delivery and performance of this
Amendment by Company and the consummation by Company of the other transactions
contemplated hereby do not and will not (a) conflict with or violate any
provision of Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, (b) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, result in the creation of any Lien upon any
of the properties or assets of Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any material agreement, credit facility, debt
or other instrument (evidencing Company or Subsidiary debt or otherwise) or
other understanding to which Company or any Subsidiary is a party or by which
any property or asset of Company or any Subsidiary is bound or affected, (c)
conflict with or result in a violation of any material law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which Company or a Subsidiary is subject (including
U.S. federal and state securities laws and regulations), or by which any
material property or asset of Company or a Subsidiary is bound or affected, or
(d) conflict with or violate the terms of any material agreement by which
Company or any Subsidiary is bound or to which any property or asset of Company
or any Subsidiary is bound or affected; except in the case of each of clauses
(b), (c) and (d), such as would not reasonably be expected to result in a
Material Adverse Effect.




4.         Acknowledgments Regarding Investor.  Company’s decision to enter into
this Amendment has been based solely on the independent evaluation of Company
and its representatives, and Company acknowledges and agrees that:




3

--------------------------------------------------------------------------------




a.         Investor is not, has never been, and as a result of the transactions
contemplated by this Amendment will not become an officer, director, insider,
control person, to Company’s knowledge 10% or greater stockholder, or otherwise
an affiliate of Company as defined under Rule 12b-2 of the Exchange Act;




b.         Investor does not make or has not made any representations,
warranties or agreements with respect to the Shares, this Amendment, or the
transactions contemplated hereby other than those specifically set forth in
Section VII.B below (for the avoidance of doubt, this is not intended to undo
the releases set forth in Section VI above);




c.         The resale of the Shares will result in dilution, which may be
substantial; and




d.         Investor is acting solely in the capacity of arm’s length purchaser
with respect to this Amendment and the transactions contemplated hereby; neither
Investor nor any of its Affiliates, agents or representatives has or is acting
as a legal, financial, investment, accounting, tax or other advisor to Company,
or fiduciary of Company, or in any similar capacity; neither Investor nor any of
its Affiliates, agents or representatives has provided any legal, financial,
investment, accounting, tax or other advice to Company; any statement made in
connection with this Amendment or the transactions contemplated hereby is not
advice or a recommendation, and is merely incidental to Investor’s purchase of
the Shares.




B.        Representations and Warranties of Investor.  Investor hereby
represents and warrants to Company as follows:




1.         Organization; Authority.  Investor is an entity validly existing and
in good standing under the laws of the jurisdiction of its organization with
full right, company power and authority to enter into and to consummate the
transactions contemplated by this Amendment and otherwise to carry out its
obligations hereunder.  The execution, delivery and performance by Investor of
the transactions contemplated by this Amendment have been duly authorized by all
necessary company or similar action on the part of Investor.  This Amendment has
been, or will be, duly executed by Investor, and when delivered by Investor in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of Investor, enforceable against it in accordance with its terms,
except (a) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (b) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies, and (c) insofar as indemnification and contribution
provisions may be limited by applicable law.




2.         Investor Status.  At the time Investor was offered the Shares, it
was, and at the Effective Date it is:  (a) an accredited investor as defined in
Rule 501(a) under the Act; and (b) not a registered broker-dealer, member of
FINRA, or an affiliate thereof.




3.         Experience of Investor.  Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment.  Investor is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.




4

--------------------------------------------------------------------------------




VIII.   General Provisions.




A.        Execution.  This Amendment may be executed in two or more
counterparts, all of which when taken together will be considered one and the
same agreement and will become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by portable document format, facsimile or electronic transmission,
such signature will create a valid and binding obligation of the party executing
(or on whose behalf such signature is executed) with the same force and effect
as if such signature page were an original thereof.




B.        Entire Agreement.  This Amendment, and the Agreement, Note, and
Transaction Documents as modified by this Amendment, contain the entire
agreement and understanding of the parties, and supersedes all prior and
contemporaneous agreements, term sheets, letters, discussions, communications
and understandings, both oral and written, which the parties acknowledge have
been merged into this Amendment and the Agreement, Note, and Transaction
Documents as modified by this Amendment.  No party, representative, advisor,
attorney or agent has relied upon any collateral contract, agreement, assurance,
promise, understanding, statement or representation not expressly set forth
herein.  The parties hereby absolutely, unconditionally and irrevocably waive
all rights and remedies, at law and in equity, directly or indirectly arising
out of or relating to, or which may arise as a result of, any Person’s reliance
on any such statement or assurance.




C.        No Admission.  Nothing contained in this Amendment shall constitute or
be treated as an admission by either party of any liability, wrongdoing, or
violation of law.




5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories on the Effective Date.







Company:




VISUALANT INCORPORATED







By:  __________________________

Name:  ________________________

Title:  _________________________







Investor:







By:  __________________________

Name:  ________________________

Title:  _________________________




6

--------------------------------------------------------------------------------




EXHIBIT A




COPY OF AGREEMENT




7

--------------------------------------------------------------------------------




EXHIBIT B




COPY OF NOTE




8

--------------------------------------------------------------------------------